Case: 19-14834   Date Filed: 07/31/2020   Page: 1 of 7



                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-14834
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 6:17-cr-00175-CEM-EJK-1



UNITED STATES OF AMERICA,

                                                           Plaintiff - Appellee,
                                  versus

WINTON GEORGE WILKS, IV,
                                                       Defendant - Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (July 31, 2020)




Before JILL PRYOR, GRANT, and EDMONDSON, Circuit Judges.
               Case: 19-14834     Date Filed: 07/31/2020   Page: 2 of 7



PER CURIAM:



      Winton Wilks, IV, appeals the district court’s order -- pursuant to 18 U.S.C.

§ 4243(g) -- revoking Wilks’s conditional release and remanding Wilks to the

custody of the Bureau of Prisons (“BOP”). No reversible error has been shown;

we affirm.

      In 2017, a federal grand jury indicted Wilks for transmitting a threatening

communication in violation of 18 U.S.C. § 875(c). The charge was based on a text

message Wilks sent to his ex-girlfriend’s father. Before trial, Wilks noticed his

intent to rely on an insanity defense. A psychiatrist evaluated Wilks and opined

that Wilks was insane at the time of the offense and that Wilks was suffering from

bipolar disorder with manic and psychotic features.

      Wilks waived his right to a jury trial and proceeded to a bench trial on

stipulated facts. Based on the parties’ stipulations, the district court found Wilks

not guilty by reason of insanity. The district court then ordered Wilks to undergo a

dangerousness evaluation.

      In April 2019, Wilks was admitted to the Mental Health Unit at the Federal

Medical Center in Butner, North Carolina (“FMC Butner”). There, he was treated

and evaluated by Dr. Lloyd, a forensic psychologist. On 25 June 2019, Dr. Lloyd


                                          2
               Case: 19-14834    Date Filed: 07/31/2020    Page: 3 of 7



sent a report to the parties in which she opined that Wilks was dangerous due to his

mental illness. A few days later, however, Dr. Lloyd notified the parties that

Wilks’s condition had improved substantially and that she intended to prepare an

addendum to her report recommending Wilks as a candidate for conditional

release.

      On 26 August 2019, the district court ordered Wilks’s conditional release.

The conditions of release included, in pertinent part, that Wilks (1) have “NO

CONTACT directly or indirectly with the victim . . . or the victim’s family” and

(2) “[p]articipate in a mental health treatment program . . . and follow the probation

officer’s instructions regarding the implementation of [that] directive.” During

Wilks’s first meeting with his probation officer, Wilks said he understood he was

required to take his prescribed medication as a condition of his release and that he

had a 30-day supply.

      On 4 September 2019, a probation officer petitioned the district court for a

warrant for Wilks’s arrest. The petition was based on allegations that Wilks had

violated the terms of his conditional release. The government later moved --

pursuant to 18 U.S.C. § 4243(g) -- for revocation of Wilks’s conditional release

based on Wilks’s failure to abide by the medical, psychiatric, and psychological




                                          3
               Case: 19-14834     Date Filed: 07/31/2020      Page: 4 of 7



treatment regimen prescribed to him by the BOP and on the substantial risk posed

by Wilks’s continued release.

      The magistrate judge held an evidentiary hearing on the government’s

motion. Following the hearing, the magistrate judge issued a report and

recommendation (“R&R”) recommending that the district court revoke Wilks’s

conditional release. The magistrate judge found both that Wilks had failed to

comply with his prescribed treatment regimen and that Wilks’s continued release

would create a substantial risk of bodily injury to others.

      The district court overruled Wilks’s objections and adopted the magistrate’s

R&R. The district court revoked Wilks’s conditional release and ordered Wilks

remanded to the custody of the BOP for further evaluation and treatment.

      On appeal, Wilks challenges only the district court’s finding that Wilks

failed to abide by his prescribed mental health treatment regimen. Wilks contends

that the district court’s finding was merely speculative: the government presented

no direct evidence that Wilks failed to take his medication.

      We review for clear error the district court’s factual findings. See United

States v. Kennedy, 201 F.3d 1324, 1329 (11th Cir. 2000); see also United States v.

Wattleton, 296 F.3d 1184, 1201 n.34 (11th Cir. 2002) (reviewing for clear error the

district court’s dangerousness findings under 18 U.S.C. § 4243).

                                           4
                 Case: 19-14834        Date Filed: 07/31/2020       Page: 5 of 7



       According to our precedent, a district court -- under section 4243(g) -- may

revoke even a possibly dangerous insanity-acquittee’s conditional release only

upon a finding that “the acquittee has failed to comply with his prescribed regimen

of medical, psychiatric, or psychological care or treatment.” United States v.

Crape, 603 F.3d 1237, 1247 (11th Cir. 2010). *

       The district court’s finding that Wilks failed to comply with his prescribed

treatment regimen while on conditional release is supported by evidence in the

record. During the evidentiary hearing, Wilks’s probation officer testified that he

was called to Wilks’s house at 3:15 a.m. on 28 August: two days after Wilks’s

conditional release. During that visit, Wilks told the probation officer that he was

in love with his ex-girlfriend, was willing to wait for her for 50 years, and believed

his ex-girlfriend’s father was “testing” him. At the hearing, the probation officer

also read aloud social media posts Wilks posted on 1 September containing song

lyrics and language threatening his ex-girlfriend’s father.

       A police officer then testified about a disturbance involving Wilks on 2

September: about seven days after Wilks’s release. When the officer had arrived,

Wilks was sitting in front of a house; Wilks wore no shirt. The homeowner

reported that Wilks (whom the homeowner did not know) had been beating on the


*
 Wilks raises no challenge to the district court’s finding that Wilks’s continued release posed a
substantial risk of bodily injury to others; no question about that risk is before us on appeal.
                                                  5
              Case: 19-14834     Date Filed: 07/31/2020   Page: 6 of 7



owner’s front door at 4:00 a.m. and talking about wanting to buy the house. The

officer handcuffed Wilks and placed him in the back of a police car. Wilks began

striking his head against a plexiglass window and yelling incoherently. Wilks also

threatened to kill another officer who came on the scene. Based on Wilks’s

behavior, the officers detained Wilks pursuant to Florida’s Baker Act, Fla. Stat.

§ 394.451.

      Dr. Lloyd testified that, when Wilks first arrived at FMC Butner, he was

uncooperative, illogical, and irrational. For the first few weeks, Wilks was often

half-clothed or naked, acted in a threatening and aggressive manner, and often

refused to take his medication. Wilks also tried repeatedly to get his family to

contact the victim or the victim’s daughter. Wilks’s behavior improved

significantly once he started taking consistently a prescribed mood stabilizer.

While on his prescribed medication, Wilks was able to follow directions, no longer

threatened people and stopped attempting to contact the victim or the victim’s

family.

      Dr. Lloyd also testified that the officers’ description of Wilks’s behavior

following his conditional release was consistent with behavior she had observed

when Wilks was unmedicated. Furthermore, Dr. Lloyd also testified that it was

unlikely that Wilks’s medication dosage would have become insufficient to

                                          6
              Case: 19-14834     Date Filed: 07/31/2020     Page: 7 of 7



manage Wilks’s symptoms in that short time. Dr. Lloyd testified that Wilks

deteriorated very rapidly when unmedicated, which was consistent with how

quickly he had deteriorated upon his conditional release.

      Given the evidence at the pertinent hearing, the district court committed no

clear error in finding that Wilks had stopped taking his medication, as prescribed,

while on conditional release. The district court was thus entitled to revoke Wilks’s

conditional release under section 4243(g).

      AFFIRMED.




                                          7